Citation Nr: 0926282	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of 
Muscle Group XX, dorsal (thoracic spine muscle injury), 
currently evaluated at 20 percent disabling.

2.  Entitlement to an increased rating for a gunshot wound of 
Muscle Group II (right shoulder muscle injury), currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, utilizing and interpreter


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1941 to July 1944.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Following a remand in December 2004, 
the Board issued a decision in October 2006 that in relevant 
part denied the Veteran's claims for increased ratings.

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2007 
Order, and following the submission of a Joint Motion for 
Remand, the Court remanded that part of the Board's October 
2006 decision that denied entitlement to a disability rating 
in excess of 20 percent for the thoracic spine muscle injury, 
and denied entitlement to a disability rating in excess of 20 
percent for the right shoulder muscle injury.  That part of 
the Board's October 2006 decision that denied entitlement to 
a disability rating in excess of 10 percent for a nerve 
injury of the L2 and L3 lumbar sacral plexus was not pursued 
on appeal, was deemed abandoned in the Joint Motion for 
Remand, and thus remains undisturbed.

In March 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In a May 2009 rating decision, the RO granted service 
connection for degenerative disc and spondylosis of the 
thoracic spine as secondary to service-connected thoracic 
spine muscle injury, essentially assigning a 0 percent 
rating, and granted service connection for osteoarthritis of 
the right shoulder as secondary to service-connected right 
shoulder muscle injury, assigning a 10 percent rating, both 
effective July 29, 2008.  As the Veteran has not initiated an 
appeal with either the effective date or the initial rating 
for these disabilities, the appeal will be limited to the 
issues stated on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for a gunshot 
wound of Muscle Group XX, dorsal (thoracic spine muscle 
injury), currently evaluated at 20 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder muscle injury has manifested in 
no more than moderate disability of Muscle Group II.


CONCLUSION OF LAW

The criteria for an increased rating for a right shoulder 
muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this appeal, the Veteran was provided notice of the VCAA 
in November 2003, after the adjudication of his claim in the 
April 2001 rating decision at issue.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice letter constituted harmless error in this case.  The 
VCAA letter summarized the evidence needed to substantiate 
the Veteran's claim and VA's duty to assist.  It also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.  The Veteran was given every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VCAA notice.  In January 2006, a 
Supplemental Statement of the Case (SSOC) subsequently 
readjudicated the appeal, thereby rendering any pre-
adjudicatory notice errors to be non-prejudicial.  See 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.  
Further, all of these factors combine to demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim.  Therefore, the Board 
has determined that there is no prejudice to the Veteran in 
proceeding to consider this claim on the merits at this 
time.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Veteran was provided a Vazquez-
Flores notice letter in May 2008.  This letter provided the 
diagnostic criteria under which the right shoulder muscle 
injury was rated, its application should an increase in 
disability be found, and examples of the types of medical and 
lay evidence that the Veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  The 
claim was then re-adjudicated in a May 2009 SSOC, which 
provided the Veteran with the specific rating criteria for 
his service-connected disability and explained how the 
relevant diagnostic codes would be applied.  See Mayfield, 
444 F.3d 1328; Pelegrini, 18 Vet. App. 112.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of this claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's right shoulder muscle injury is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5302 (2008).  Under this code, injuries to 
muscle group II, which include the muscles of the shoulder 
girdle that act to depress the arm from vertical overhead to 
hanging at the side, will be evaluated as follows: a 20 
percent evaluation is warranted for moderate disability, a 30 
percent evaluation is warranted for moderately severe 
disability, and a maximum 40 percent evaluation is warranted 
for severe disability.

Under 38 C.F.R. § 4.56 (2008), evaluation of the severity of 
muscle disabilities depends on the following factors: (a) An 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe or severe as follows: 

(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

As noted in the introduction, the Veteran has been granted 
service connection for osteoarthritis of the right shoulder 
as secondary to the right shoulder muscle injury, rated as 10 
percent disabling under Diagnostic Code 5302-5010, 38 C.F.R. 
§ 4.71a.  As the Veteran has been separately rated for 
arthritis of the right shoulder based on limitation of 
motion, the Board will limit this analysis to disability of 
the muscles.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Analysis

The Veteran's service treatment records show that he was hit 
by machine gun fire in the left thigh, chest, and back in 
January 1944.  Of note, they show that he suffered a wound to 
the right anterior axilla (armpit) that was treated with 
debridement and suturing.  He was diagnosed with a mild 
laceration of the right axilla.  Although he was hospitalized 
for three weeks, the records indicate that this was due to 
the through-and-through wound of the left thigh.

A September 1944 VA examination report reflects a history of 
being struck by five machine gun bullets in service.  There 
was a 3.5 inch nonadherent scar at the fold extending from 
the upper part of the right axilla upwards.  There was no 
limitation of motion of the arm.  There was no loss of muscle 
tissue.  The Veteran was diagnosed with scars of multiple 
gunshot wounds.

An August 2000 VA examination report reflects the Veteran's 
history of gunshot wounds in service.  Examination of the 
right shoulder revealed abduction of 88 degrees, flexion of 
120 degrees, external rotation of 80 degrees, and internal 
rotation of 70 degrees.  X-rays showed degenerative joint 
disease of both shoulders.  The Veteran was diagnosed with 
degenerative joint disease of both shoulders.

The Veteran was afforded a second VA examination in April 
2003.  Again, the examiner noted the Veteran's history of 
gunshot wounds in service.  The Veteran reported that he has 
pain when he moves his right shoulder and that he is unable 
to raise his arms above his head.  He also reported shooting 
pain from a nerve injury.  Range of motion testing of the 
right shoulder revealed flexion of 160 degrees bilaterally, 
abduction of 60 degrees bilaterally, external rotation of 60 
degrees bilaterally, and internal rotation of 90 degrees 
bilaterally.  The Veteran complained of pain with testing 
over his right pectoral muscle, but the examination indicated 
no erythema or tenderness on palpation.  A neurological 
examination revealed intact sensation, symmetrical motor 
strength in the upper extremities bilaterally, grossly intact 
cranial nerves II-XII, and negative Romberg and Apley's 
tests.  X-rays indicated mild to moderate degenerative joint 
disease of the right shoulder.  The Veteran was diagnosed 
with an old gunshot wound to the right shoulder with mild to 
moderate degenerative joint disease and moderate functional 
loss due to pain.

The Veteran was again examined by VA in October 2005.  The 
Veteran's medical history was noted and the Veteran reported 
complaints of dull, intermittent daily pain lasting all day 
in his right shoulder.  During the pain, the Veteran 
indicated a 20 percent reduction in range of motion of his 
shoulder.  Examination of the right shoulder found no 
effusion, tenderness, crepitus, deformity or spasm.  Range of 
motion testing revealed flexion of 120 degrees with pain, 
abduction of 120 degrees with pain, adduction of 55 degrees 
with pain, external rotation of 20 degrees with pain, and 
internal rotation of 25 degrees with pain.  With repetitive 
use there was pain, weakness, fatigue, and lack of endurance, 
but no additional limitation of motion for all ranges of 
motion.  Strength was 3/5 in the right upper extremity and 
4/5 in the left upper extremity.  There was no indication of 
muscle herniation of the right shoulder.  The Veteran was 
diagnosed with an old gunshot wound to muscle group II with 
residuals of scar; rotator cuff tear of the right shoulder; 
osteoarthritis of the right AC (acromioclavicular) joint; and 
chronic right shoulder strain with mild to severe functional 
loss due to pain on range of motion.  The examiner indicated 
that the current level of impairment due to residuals of the 
service-connected gunshot wound to the right shoulder was 
moderate.

In December 2005, the examiner who conducted the October 2005 
VA examination submitted an addendum indicating that the 
Veteran's claims file was reviewed and that the diagnosis of 
the Veteran's conditions remained the same.  

The Veteran was most recently examined by VA in July 2008.  
The Veteran's medical history was noted and the Veteran 
reported complaints of pain and numbness in the right 
shoulder, difficulty using the right hand for writing and 
carrying objects, and tremors of the right hand when 
attempting to hold items such as a cup.  The Veteran reported 
flare-ups of the right shoulder every week.  He also noted 
severe functional impairment secondary to the right shoulder 
and the thoracic spine in that he is not able to stand more 
than 30 minutes, coordination of the right hand is poor 
secondary to the shoulder, he spends two hours of the day in 
a wheel chair, there is decreased strength in the left upper 
extremity, and he has pain six out of seven days.  He stated 
that he uses acetaminophen for pain and that it is fairly 
effective.  He reported pain, decreased coordination, 
increased fatigability, weakness, uncertainty of movement, 
and stiffness and numbness.  He also reported flare-ups that 
are severe, weekly, last hours, and result in decreased 
motion of the right shoulder and arm as well as an inability 
to stand for long periods.  

The examiner observed that the body areas injured were the 
shoulder girdle and arm, involving Muscle Group II, affecting 
the pectoralis major of costosternal origin, with muscle 
strength of 2/5, whereas muscle strength of the other groups 
was 3/5.  The examiner indicated that there was no 
intermuscular scarring; scars; residuals of nerve, tendon, or 
bone damage; muscle herniation; or loss of deep fascia or 
muscle substance.  The examiner also indicated that muscle 
function was normal in terms of comfort, endurance, and 
strength sufficient to perform activities of daily living and 
that motion of the shoulder joint was not limited by muscle 
disease or injury.  Range of motion testing revealed flexion 
of 160 degrees with pain beginning at 160 degrees and ending 
at 155 degrees, abduction of 160 degrees with pain beginning 
at 160 degrees and ending at 155 degrees, external rotation 
of 90 degrees with pain beginning at 0 degrees, and internal 
rotation of 45 degrees with pain beginning at 45 degrees and 
ending at 40 degrees.  There was no additional limitation of 
motion on repetitive use for any range of motion.  X-rays 
showed moderate osteoarthritis of the right AC joint and 
diffusely osteopenic bones.  The Veteran was diagnosed with 
moderate right AC joint osteoarthritis.  Considering both the 
thoracic spine muscle injury and right shoulder muscle 
injury, the examiner noted that there are no effects on 
feeding; shopping, recreation, dressing, toileting, and 
grooming are moderately affected; chores, traveling, and 
bathing are severely affected; and exercise and sports are 
prevented.  

Although the Veteran's claims file was not available at the 
time of the above examination, a February 2009 addendum 
reflects that the claims file was later reviewed.  The 
addendum also reflects the examiner's opinion that the 
classification of the Veteran's injury is moderate right 
shoulder degenerative disc disease.  

Based on the foregoing, the Board finds that a rating in 
excess of 20 percent for the Veteran's right shoulder muscle 
injury is not warranted under Diagnostic Code 5302 at any 
time since the date of claim on June 13, 2000.  To warrant a 
rating greater than 20 percent under this code, the Veteran's 
right shoulder disability would need to be medically 
evaluated as moderately severe.  Here, however, the April 
2003 VA examiner stated that the Veteran has an old gunshot 
wound to the right shoulder with mild to moderate 
degenerative joint disease and moderate functional loss due 
to pain.  In addition, the October 2005 VA examiner indicated 
that the Veteran's level of impairment due to residuals of 
the service-connected gunshot wound to the right shoulder was 
moderate.  Further, the July 2008 VA examiner stated that the 
Veteran has moderate right acromioclavicular joint 
osteoarthritis.  Lastly, in a February 2009 addendum, the 
above examiner stated that the classification of the 
Veteran's injury is moderate right shoulder degenerative disc 
disease.  In summary, the Veteran's right shoulder muscle 
injury has been consistently described as being manifested by 
moderate disability of the right shoulder.  Thus, the 
Veteran's right shoulder muscle injury has manifested in no 
more than moderate disability of Muscle Group II.

Moreover, the service treatment records reflect that he 
suffered a mild laceration of the right axilla that was 
treated with debridement and suturing and improved with no 
signs of infection.  Further, the September 1944 VA 
examination report reflects a 3.5 inch nonadherent scar at 
the fold extending from the upper part of the right axilla 
upwards with no limitation of motion of the arm and no loss 
of muscle tissue.  With in-service treatment for the wound; 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side, the Veteran's right shoulder muscle injury 
reflects moderate disability of muscles under 38 C.F.R. 
§ 4.56.  Without prolonged infection, sloughing of soft 
parts, or intermuscular scarring; hospitalization for a 
prolonged period for treatment of the wound; consistent 
complaint of cardinal signs and symptoms of muscle 
disability; or indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, his right shoulder muscle 
injury does not more nearly approximate the criteria for 
moderately severe disability of muscles under 38 C.F.R. 
§ 4.56.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  While recognizing that the 
Veteran has complaints of pain, as described above, the 
record does not reflect evidence of additional impairment of 
his right shoulder upon clinical examination, as caused by 
such pain, weakness or related factors.  While the record 
indicates that there was pain, weakness, fatigue, and lack of 
endurance with repetitive use, and moderate functional loss 
due to pain, as well as flare-ups, the record also 
specifically indicates no additional limitation of motion for 
all ranges of motion.  Therefore, although it has no reason 
to doubt that the Veteran suffers from painful flare-ups, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's right shoulder disabilities.  Rather, 
the record reflects that he retired in 2002 after over 50 
years with the same employer.  Further, although he is 
unemployed, a June 2000 claim for a total disability rating 
based on individual unemployability reflects that he was 
unable to work due to his back, thigh, and sacro-iliac 
conditions.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for right shoulder muscle injury is 
denied.



REMAND

In its March 2008 remand, the Board ordered the RO to arrange 
for the Veteran to undergo a VA muscles examination to 
determine the nature and severity of his service-connected 
thoracic spine muscle injury.

Accordingly, the Veteran underwent a VA examination in July 
2008.  However, the examiner did not render findings 
responsive to the applicable rating criteria to accurately 
evaluate the Veteran's disability.  In this regard, the 
examiner apparently did not conduct range of motion testing 
of the thoracolumbar spine.  In its March 2008 remand, the 
Board requested that all tests and studies deemed necessary, 
including range of motion testing of the thoracic spine, 
should be performed.

In short, the record still does not include medical evidence 
sufficient to adjudicate the claim.  The Board emphasizes 
that a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the RO should undertake appropriate action to 
afford the Veteran another VA examination that properly 
addresses the symptoms and severity of his service-connected 
thoracic spine muscle injury.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
muscles examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his gunshot wound of Muscle 
Group XX, dorsal (thoracic spine muscle 
injury).  The Veteran's claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.

All tests and studies deemed necessary, 
including range of motion testing of the 
thoracic spine, should be performed.  The 
examiner should provide commentary as to 
all symptoms shown upon examination, with 
consideration of painful motion, 
functional loss due to pain, additional 
disability during flare-ups, loss of 
power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.56(c).  If 
motion is found to be limited by pain, the 
examiner should specify at what degree of 
each motion such pain is noted to begin.  
If any examination findings are markedly 
at variance with the findings from the 
February and October 2005 VA examinations, 
the examiner should explain the possible 
reasons for such inconsistencies.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the remaining claim.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


